         Case 1:15-cr-00379-PKC Document 218 Filed 12/07/20 Page 1 of 2




                        LAW OFFICE OF ROBERT FEITEL, P.L.L.C.
                             1300 Pennsylvania Avenue, N.W.
                               WASHINGTON, D.C. 20008
                                   202-450-6133 (office)
                                    202-255-6637 (cell)
                                  RF@RFeitelLaw.com


                                                       December 7, 2020

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
Manhattan, New York
                             Re: United States v Ronald Salguero Portillo, S5 15 Cr. 379

Dear Judge Castel,

        I am writing to respectfully request that the Court continue the in person status hearing in
this case, currently scheduled for December 16, 2020. As the result of Chief Judge McMahon’s
Standing Order of November 30, 2020, there will be no “in person” court proceedings until
January 15, 2021. After consultation with my client, we believe that it would be prudent to
continue the status hearing for approximately forty-five (45) days, until approximately the end of
January 2021. Undersigned has communicated with the prosecutors assigned to this case, who do
not object to the proposed continuance.

        In support of this request, the defense notes that the corona-virus pandemic has seriously
limited defense counsel’s ability to consult with his client. The parties are still in discussion as to
the resolution of this case and undersigned is requesting additional discovery from the
Government. I have spoken with Mr. Salguero about his speedy trial rights and he agrees to
waive the time for calculation of speedy trial until the next scheduled status hearing.

       For all of these reasons, the defense respectfully requests that this continue the currently
scheduled status hearing.


                                                       Respectfully submitted,


                                                       Robert Feitel
                                                       ___________________________
                                                       Robert Feitel, Esquire
                                                       1300 Pennsylvania Avenue, N.W.
                                                       Washington, D.C. 20004



                                                   1
       Case 1:15-cr-00379-PKC Document 218 Filed 12/07/20 Page 2 of 2




                                               202-2550-6637 (cellular)
                                               202-450-633 (office)
                                               RF@RFeitelLaw.com


cc:   Daniel Nessim , AUSA via ECF and email
      Kyle Wirsbah, AUSA via ECF and email




                                          2
